UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-32361 YUMMIES,INC. (Exact name of registrant as specified in charter) Nevada 87-0615629 (State or other jurisdiction of Employer incorporation or organization) (I.R.S. Identification No.) 1981 East Murray Holiday Rd, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) 801-272-9294 Registrant’s telephone number, including area code (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yes [x ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Se the definitions of “large accelerated filer”, ”accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated filer [] Smaller Reporting Company [ x ] -1- Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date Class Outstanding as of February 1, 2011 Common Stock, $0.001 -2- INDEX Page Number PART I. ITEM 1. Financial Statements (unaudited) 4 Balance Sheets 5 December 31, 2010 and September 30, 2010 Statements of Operations For the three months ended December 31, 2010 and 2009 and the period June 10, 1998 to December 31, 2010 6 Statements of Cash Flows For the three months ended December 31, 2010 and 2009 and the period June 10, 1998to December 31, 2010 7 Notes to Financial Statements 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 13 ITEM 4T. Controls and Procedures 13 PART II. ITEM 6. Exhibits and Reports on 8K 13 Signatures 14 -3- PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Yummies, Inc. ( development stage company) at December 31, 2010 and September 30, 2010, and the relatedstatements of operations for the threemonths ended December 31, 2010 and 2009 and the period June 10, 1998to December 31, 2010 , and statements of cash flows for the threemonths ended December 31, 2010 and 2009 and the period June 10, 1998to December 31, 2010have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended December 31, 2010, are not necessarily indicative of the results that can be expected for the year ending September 30, 2011. -4- YUMMIES, INC. (A Development Stage Company) BALANCE SHEETS DECEMBER 31, 2, 2010 December 31, September 30, Assets Current Assets: Cash $
